PER curiam:
I
Nelson Rodríguez López fue admitido al ejercicio de la profesión de abogado en Puerto Rico el 29 de diciembre de 1976.
El 11 de marzo de 2003, la secretaría del Tribunal del Distrito Federal para el Distrito de Puerto Rico (Office of the Clerk) nos remitió el expediente del caso Núm. 01CR0164-0KJAG). Según surge de éste, el 26 de abril de 2001 Nelson Rodríguez López se declaró culpable del delito federal de fraude bancario. Aceptó haber violado lo dis-puesto en 18 U.S.C.A. see. 1334. El 7 de abril de 2002 Ro-dríguez López fue condenado a un término de cinco meses de prisión, más un término adicional de tres años de sen-tencia suspendida sujeta a condiciones.
hH H — i
La Sec. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), dispone, entre otras cosas, lo siguiente:
... La persona que siendo abogado fuere convicta de un de-lito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará convicta que fuere, de ser abogado o de ser competente para la práctica de su profesión. A la presentación de una copia certificada de la sen-tencia dictada a la Corte Suprema, el nombre de la persona convicta será borrado, por orden de la Corte, del registro de abogados.
Al amparo de la referida disposición legal, invariable-mente hemos desaforado a aquellos abogados convictos de manera final y firme por la comisión de un delito grave que implique depravación moral. Véanse: In re Ramírez de Arellano, 142 D.P.R. 190 (1996); In re Fuentes Fernández, 133 D.P.R. 548 (1993); In re Rúa Cabrer, 132 D.P.R. 431 (1992); In re Ríos Ruiz, 129 D.P.R. 666 (1991); In re Dalmau Gó*274mez, 122 D.P.R. 360 (1988); In re Torres López, 119 D.P.R. 55 (1987); In re Zamot Pérez, 119 D.P.R. 58 (1987); In re Malavé Ortiz, 119 D.P.R. 492 (1987); In re Ortiz Gilot, 117 D.P.R. 167 (1986); In re Boscio Monllor, 116 D.P.R. 692 (1985).
En vista de la convicción referida en los párrafos ante-riores, se decreta la separación inmediata de Nelson Rodrí-guez López del ejercicio de la abogacía y el notariado, y se ordena que su nombre sea borrado del Registro de Aboga-dos autorizados para ejercer en esta jurisdicción.

Se le impone el deber de notificar a todos sus clientes de su actual inhabilidad de seguir representándolos, les de-vuelva cualesquiera honorarios recibidos por trabajos no realizados e informe oportunamente de su suspensión a los distintos foros judiciales y administrativos del país. Ade-más, deberá certificarnos en treinta días del cumplimiento de estos deberes. Finalmente, el Alguacil de este Tribunal deberá incautarse de la obra y del sello notarial del abo-gado suspendido, debiendo entregarlos a la Directora de la Oficina de Inspección de Notarías para la correspondiente investigación e informe.


Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y los Jueces Asociados Señores Corrada Del Río y Rivera Pérez no intervinieron.